     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 1 of 13 Page ID #:159




 1
      Eugene S. Suh (Bar No. 245313)
 2    The Law Offices of Eugene S. Suh
 3    135 S. State College Blvd. Suite 200
      Brea, California 92821
 4
      Telephone: (714) 987-6211
 5    Facsimile: (714) 987-6101
 6
      Andrew R. Greene (pro hac vice)
 7    ASG Law LLC
 8    20 North Clark Street, Suite 3300
      Chicago, Illinois 60602
 9
      Telephone: (312) 858-3325
10    Facsimile: (312) 858-3935
      Attorneys for Plaintiff
11
      STRATEGIC GLOBAL RESEARCH AND DEVELOPMENT, INC.
12
13    (Additional counsel listed on next page)
14                           UNITED STATES DISTRICT COURT
15
                            CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
16
17    STRATEGIC GLOBAL RESEARCH                  )
      AND DEVELOPMENT, INC. a                    )         CASE NO. 5:20-cv-00071-DMG-SP
18    California corporation,                    )
19                                               )         STIPULATED PROTECTIVE
                   Plaintiff,                    )         ORDER
20
      vs.                                        )
21                                               )
22    AMARANTUS BIOSCIENCE                       )
      HOLDINGS, INC., a Nevada                   )
23    corporation, and TODOS MEDICAL,            )
24    LTD., an Israeli corporation.              )
                                                 )
25
                   Defendants.                   )
26
27    _________________________________

28
                                                     -1-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 2 of 13 Page ID #:160




 1    NADA I. SHAMONKI (SBN 205359)
      nshamonki@mintz.com
 2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
 3    2029 Century Park East, Suite 3100
      Los Angeles, CA 90067
 4
      Telephone: (310) 586-3200
 5    Facsimile: (310) 586-3202
 6
      MICHAEL C. WHITTICAR (pro hac vice)
 7    mikew@novaiplaw.com
 8    NOVA IP LAW, PLLC
      7420 Heritage Village Plaza, Suite 101
 9
      Gainesville, VA 20155
10    Telephone: (571) 386-2980
      Facsimile: (855) 295-0740
11
      Attorneys for Defendants
12    AMARANTUS BIOSCIENCE HOLDINGS, INC.
13    and TODOS MEDICAL, LTD.
14
         1. A. PURPOSES AND LIMITATIONS
15
16
            Discovery in this action is likely to involve production of confidential, proprietary,
17
      or private information for which special protection from public disclosure and from use for
18
      any purpose other than prosecuting this litigation may be warranted. Accordingly, the
19    parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
20    Order. The parties acknowledge that this Order does not confer blanket protections on all
21    disclosures or responses to discovery and that the protection it affords from public
22    disclosure and use extends only to the limited information or items that are entitled to
23    confidential treatment under the applicable legal principles. The parties further
24    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
25    not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
26    the procedures that must be followed and the standards that will be applied when a party
      seeks permission from the court to file material under seal.
27
28
                                                    -2-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 3 of 13 Page ID #:161




 1          B. GOOD CAUSE STATEMENT
 2          This action is likely to involve valuable research, development, commercial,
 3    financial, technical and/or proprietary information for which special protection from
 4 public disclosure and from use for any purpose other than prosecution of this action is
 5 warranted. Such confidential and proprietary materials and information consist of,
 6 among other things, confidential business or financial information, information
 7    regarding confidential business practices, or other confidential research, development,
 8
      or commercial information (including information implicating privacy rights of third
      parties), information otherwise generally unavailable to the public, or which may be
 9
      privileged or otherwise protected from disclosure under state or federal statutes, court
10
      rules, case decisions, or common law. Accordingly, to expedite the flow of information,
11
      to facilitate the prompt resolution of disputes over confidentiality of discovery
12
      materials, to adequately protect information the parties are entitled to keep confidential,
13
      to ensure that the parties are permitted reasonable necessary uses of such material in
14    preparation for and in the conduct of trial, to address their handling at the end of the
15 litigation, and serve the ends of justice, a protective order for such information is
16 justified in this matter. It is the intent of the parties that information will not be
17    designated as confidential for tactical reasons and that nothing be so designated without
18    a good faith belief that it has been maintained in a confidential, non-public manner, and
19    there is good cause why it should not be part of the public record of this case.
20
21          2.     DEFINITIONS

22          2.1 Action: this pending federal law suit.
23          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
24               information or items under this Order.
25          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
                 generated, stored or maintained) or tangible things that qualify for protection
26
                 under Federal Rule of Civil Procedure 26(c), and as specified above in the
27
                 Good Cause Statement.
28
                                                   -3-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 4 of 13 Page ID #:162




 1          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 2              support staff).
 3          2.5 Designating Party: a Party or Non-Party that designates information or items
 4
                that it produces in disclosures or in responses to discovery as
                “CONFIDENTIAL.”
 5
            2.6 Disclosure or Discovery Material: all items or information, regardless of the
 6
                medium or manner in which it is generated, stored, or maintained (including,
 7
                among other things, testimony, transcripts, and tangible things), that are
 8
                produced or generated in disclosures or responses to discovery in this matter.
 9
            2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
10              to the litigation who has been retained by a Party or its counsel to serve as an
11              expert witness or as a consultant in this Action.
12          2.8 House Counsel: attorneys who are employees of a party to this Action. House
13              Counsel does not include Outside Counsel of Record or any other outside
14              counsel.
15          2.9 Non-Party: any natural person, partnership, corporation, association, or other
16              legal entity not named as a Party to this action.
17
             2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                this Action but are retained to represent or advise a party to this Action and
18
                have appeared in this Action on behalf of that party or are affiliated with a law
19
                firm which has appeared on behalf of that party, and includes support staff.
20
            2.11 Party: any party to this Action, including all of its officers, directors,
21
                employees, consultants, retained experts, and Outside Counsel of Record (and
22
                their support staffs).
23          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
24              Material in this Action.
25          2.13 Professional Vendors: persons or entities that provide litigation support
26             services (e.g., photocopying, videotaping, translating, preparing exhibits or
27              demonstrations, and organizing, storing, or retrieving data in any form or
28              medium) and their employees and subcontractors.
                                                   -4-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 5 of 13 Page ID #:163




 1          2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 2               “CONFIDENTIAL.”
 3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 4
               a Producing Party.

 5
            3.     SCOPE
 6
 7          The protections conferred by this Stipulation and Order cover not only Protected
 8
      Material (as defined above), but also (1) any information copied or extracted from
      Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 9
      Material; and (3) any testimony, conversations, or presentations by Parties or their
10
      Counsel that might reveal Protected Material.
11
            Any use of Protected Material at trial shall be governed by the orders of the trial
12
      judge. This Order does not govern the use of Protected Material at trial.
13
            4. DURATION
14          Even after final disposition of this litigation, the confidentiality obligations imposed
15    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
16    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
17    dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
18    judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
19    trials, or reviews of this Action, including the time limits for filing any motions or
20    applications for extension of time pursuant to applicable law.
21          5. DESIGNATING PROTECTED MATERIAL
22          5.1 Exercise of Restraint and Care in Designating Material for Protection.
23          Each Party or Non-Party that designates information or items for protection under
24    this Order must take care to limit any such designation to specific material that qualifies
25    under the appropriate standards. The Designating Party must designate for protection
26    only those parts of material, documents, items, or oral or written communications that
27    qualify so that other portions of the material, documents, items, or communications for
28
                                                   -5-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 6 of 13 Page ID #:164




 1    which protection is not warranted are not swept unjustifiably within the ambit of this
 2    Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. If it comes to a
 4
      Designating Party’s attention that information or items that it designated for protection do
      not qualify for protection, that Designating Party must promptly notify all other Parties
 5
      that it is withdrawing the inapplicable designation.
 6
            5.2 Manner and Timing of Designations.
 7
            Except as otherwise provided in this Order (see, e.g., second paragraph of section
 8
      5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
 9
      that qualifies for protection under this Order must be clearly so designated before the
10    material is disclosed or produced. Designation in conformity with this Order requires:
11          (a) for information in documentary form (e.g., paper or electronic documents, but
12    excluding transcripts of depositions or other pretrial or trial proceedings), that the
13    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
14    “CONFIDENTIAL legend”), to each page that contains protected material.
15          A Party or Non-Party that makes original documents available for inspection need
16    not designate them for protection until after the inspecting Party has indicated which
17
      documents it would like copied and produced. During the inspection and before the
      designation, all of the material made available for inspection shall be deemed
18
      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19
      copied and produced, the Producing Party must determine which documents, or portions
20
      thereof, qualify for protection under this Order. Then, before producing the specified
21
      documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
22
      that contains Protected Material.
23          (b)    for testimony given in depositions that the Designating Party identify the
24    Disclosure or Discovery Material on the record, before the close of the deposition all
25    protected testimony.
26          (c)    for information produced in some form other than documentary and for any
27    other tangible items, that the Producing Party affix in a prominent place on the exterior of
28    the container or containers in which the information is stored the legend
                                                  -6-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 7 of 13 Page ID #:165




 1    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 2    the Producing Party, to the extent practicable, shall identify the protected portion(s).
 3
 4          5.3 Inadvertent Failures to Designate.
 5          If timely corrected, an inadvertent failure to designate qualified information or
 6
      items does not, standing alone, waive the Designating Party’s right to secure protection
      under this Order for such material. Upon timely correction of a designation, the
 7
      Receiving Party must make reasonable efforts to assure that the material is treated in
 8
      accordance with the provisions of this Order.
 9
      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
10
            6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
11
      confidentiality at any time that is consistent with the Court’s Scheduling Order.
12          6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
13    resolution process set forth in the Court's Procedures and Schedules.
14          6.3 Burden of Persuasion. The burden of persuasion in any such challenge
15    proceeding shall be on the Designating Party. Frivolous challenges, and those made for
16    an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
17    other parties) may expose the Challenging Party to sanctions. Unless the Designating
18 Party has waived or withdrawn the confidentiality designation, all parties shall continue
19 to afford the material in question the level of protection to which it is entitled under the
20 Producing Party’s designation until the Court rules on the challenge.
21
22          7. ACCESS TO AND USE OF PROTECTED MATERIAL
23          7.1 Basic Principles. A Receiving Party may use Protected Material that is
      disclosed or produced by another Party or by a Non-Party in connection with this Action
24
      only for prosecuting, defending, or attempting to settle this Action. Such Protected
25
      Material may be disclosed only to the categories of persons and under the conditions
26
      described in this Order. When the Action has been terminated, a Receiving Party must
27
      comply with the provisions of section 13 below (FINAL DISPOSITION).
28
                                                   -7-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 8 of 13 Page ID #:166




 1          Protected Material must be stored and maintained by a Receiving Party at a
 2    location and in a secure manner that ensures that access is limited to the persons
 3 authorized under this Order.
 4
         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 5
      may disclose any information or item designated “CONFIDENTIAL” only to:
 6
            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
 7
      employees of said Outside Counsel of Record to whom it is reasonably necessary to
 8
      disclose the information for this Action;
 9
            (b) the officers, directors, and employees (including House Counsel) of the
10    Receiving Party to whom disclosure is reasonably necessary for this Action;
11          (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
12    is reasonably necessary for this Action and who have signed the “Acknowledgment and
13    Agreement to Be Bound” (Exhibit A);
14          (d)    the court and its personnel;
15          (e)    court reporters and their staff;
16          (f)    professional jury or trial consultants, mock jurors, and ProfessionalVendors
17
      to whom disclosure is reasonably necessary for this Action and who have signed the
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18
            (g)    the author or recipient of a document containing the information or a custodian
19
      or other person who otherwise possessed or knew the information;
20
            (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
21
      to whom disclosure is reasonably necessary provided. Pages of transcribed deposition
22
      testimony or exhibits to depositions that reveal Protected Material may be separately bound
23    by the court reporter and may not be disclosed to anyone except as permitted under this
24    Stipulated Protective Order; and
25          (i)   any mediator or settlement officer, and their supporting personnel, mutually
26    agreed upon by any of the parties engaged in settlement discussions.
27
28
                                                      -8-
     Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 9 of 13 Page ID #:167




 1          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2    OTHER LITIGATION
 3      If a Party is served with a subpoena or a court order issued in other litigation that
 4
   compels disclosure of any information or items designated in this Action as
   “CONFIDENTIAL,” that Party must:
 5
            (a)    promptly notify in writing the Designating Party. Such notification shall
 6
      include a copy of the subpoena or court order;
 7
            (b)    promptly notify in writing the party who caused the subpoena or order to issue
 8
      in the other litigation that some or all of the material covered by the subpoena or order is
 9
      subject to this Protective Order. Such notification shall include a copy of this Stipulated
10    Protective Order; and
11          (c)    cooperate with respect to all reasonable procedures sought to be pursued by
12    the Designating Party whose Protected Material may be affected.
13          If the Designating Party timely seeks a protective order, the Party served with the
14    subpoena or court order shall not produce any information designated in this action as
15    “CONFIDENTIAL” before a determination by the court from which the subpoena or
16    order issued, unless the Party has obtained the Designating Party’s permission. The
17
      Designating Party shall bear the burden and expense of seeking protection in that court of
      its confidential material and nothing in these provisions should be construed as
18
      authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
19
      from another court.
20
21
      9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
22
      IN THIS LITIGATION
23          The terms of this Order are applicable to information produced by a Non-Party in
24    this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
25    Parties in connection with this litigation is protected by the remedies and relief provided
26    by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
27    from seeking additional protections.
28
                                                  -9-
 Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 10 of 13 Page ID #:168




 1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
 5   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 7   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 8
     person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
     attached hereto as Exhibit A.
 9
10
11         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12
     PROTECTED MATERIAL

13         When a Producing Party gives notice to Receiving Parties that certain inadvertently
14   produced material is subject to a claim of privilege or other protection, the obligations of
15   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
16   This provision is not intended to modify whatever procedure may be established in an e-
     discovery order that provides for production without prior privilege review. Pursuant to
17
     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18
     effect of disclosure of a communication or information covered by the attorney-client
19
     privilege or work product protection, the parties may incorporate their agreement in the
20
     stipulated protective order submitted to the court.
21
22
           12. MISCELLANEOUS
23
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
24
     to seek its modification by the Court in the future.
25
            12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
26   Order no Party waives any right it otherwise would have to object to disclosing or
27   producing any information or item on any ground not addressed in this Stipulated
28
                                                 -10-
 Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 11 of 13 Page ID #:169




 1   Protective Order. Similarly, no Party waives any right to object on any ground to use in
 2   evidence of any of the material covered by this Protective Order.
 3       12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 4
   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
   under seal pursuant to a court order authorizing the sealing of the specific Protected
 5
     Material at issue. If a Party's request to file Protected Material under seal is denied by the
 6
     court, then the Receiving Party may file the information in the public record unless
 7
     otherwise instructed by the court.
 8
 9
            13. FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60 days
11   of a written request by the Designating Party, each Receiving Party must return all
12   Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected Material.
15   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
16   a written certification to the Producing Party (and, if not the same person or entity, to the
17
     Designating Party) by the 60 day deadline that affirms that the Receiving Party has not
     retained any copies, abstracts, compilations, summaries or any other format reproducing
18
     or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
19
     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
20
     hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
21
     expert reports, attorney work product, and consultant and expert work product, even if
22
     such materials contain Protected Material. Any such archival copies that contain or
23   constitute Protected Material remain subject to this Protective Order as set forth in
24   Section 4 (DURATION).
25
26
             14. Any violation of this Order may be punished by any and all appropriate
27   measures including, without limitation, contempt proceedings and/or monetary sanctions.
28
                                                  -11-
 Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 12 of 13 Page ID #:170




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3
 4    Dated: June 29, 2020            Respectfully submitted,
 5
                                      ASG LAW LLC
 6
 7
                                      By:      /s/ Andrew R. Green
 8                                           Andrew R. Greene
 9
                                      Attorneys for Strategic Global Research and
10
                                      Development
11
12
                                     NOVA IP LAW, PLLC
13
14
                                     By:_____/s/ Michael C. Whitticar___________
15                                         Michael C. Whitticar
16
                                     Attorneys for Amarantus Bioscience Holdings, Inc.
17
                                     And Todos Medical, Ltd.
18
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
23   DATED: July 7, 2020
24                                    ____________________________
25
                                      Honorable Sheri Pym
26                                    United States Magistrate Judge
27
28
                                            -12-
 Case 5:20-cv-00071-DMG-SP Document 41 Filed 07/07/20 Page 13 of 13 Page ID #:171




 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4
     I,   _____________________________            [print   or   type    full   name],    of
 5
 6   _________________ [print or type full address], declare under penalty of perjury that I
 7
     have read in its entirety and understand the Stipulated Protective Order that was issued by
     the United States District Court for the Central District of California on [date] in the case
 8
     of Strategic Global Research and Development, Inc. v. Amarantus Bioscience Holdings,
 9
     Inc., et al, Case No. 5:20-cv-00071-DMG-SP. I agree to comply with and to be bound by
10
     all the terms of this Stipulated Protective Order and I understand and acknowledge that
11
     failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California for
16   the purpose of enforcing the terms of this Stipulated Protective Order, even if such
17   enforcement proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
     number] as my California agent for service of process in connection with this action or
20
     any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date: ______________________________________
22
23   City and State where sworn and signed: ________________________________

24
25   Printed name: _______________________________
26
27
     Signature: __________________________________
28
                                                  -13-
